United States Court of Appeals
                                                              Fifth Circuit

                                                          FILED
                                                   June 21, 2005
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT    Charles R. Fulbruge III
                                                        Clerk

                             No. 04-60630
                         Conference Calendar



ERIC JONES,

                                      Plaintiff-Appellant,

versus

DIANE PARKER, Executrix of the Estate of Barry Parker, deceased,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 4:96-CV-1-PA
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eric Jones, Mississippi prisoner # 45265, has filed a motion

for leave to proceed in forma pauperis (“IFP”) on appeal from the

summary-judgment dismissal of his action under 42 U.S.C. § 1983.

The district court denied Jones’s motion to appeal IFP and

certified that the appeal was not taken in good faith.

     By moving to proceed IFP, Jones is challenging the district

court’s certification.    See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997).   Because the merits of Jones’s appeal are


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60630
                                 -2-

“inextricably intertwined” with the district court’s

certification that the appeal was not taken in good faith, we

determine both issues, denying IFP and dismissing the appeal.

See id.

     Jones argues that the district court failed to provide

reasons for its certification.    Any deficiency in this regard,

however, was cured by the district court’s issuance of an amended

order setting forth its reasons.    Jones was provided with an

opportunity to file a supplemental brief following the issuance

of the amended order, but he has not done so.

     Jones argues, without citation to the record or to

authority, that the district court abused its discretion by

resolving issues rather than finding issues.     He also contends

that the district court decided the case on the basis of

incorrect facts.

     Jones’s appeal is without arguable merit and is therefore

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    Because the appeal is frivolous, it is DISMISSED.    See

5TH CIR. R. 42.2.

     The dismissal of Jones’s appeal by this court counts as a

strike under 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).      Jones has accumulated at

least two additional strikes based on the dismissal of a previous

civil rights complaint and appeal as frivolous.      See Jones v.

Butler, No. 00-60598 (Apr. 12, 2001)(unpublished).     Jones has now
                           No. 04-60630
                                -3-

accumulated at least three strikes for purposes of 28 U.S.C.

§ 1915(g).   Accordingly, Jones is BARRED from proceeding in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C.

§ 1915(g) BAR IMPOSED.